United States Court of Appeals
         For the Eighth Circuit
     ___________________________

             No. 15-3541
     ___________________________

          United States of America

     lllllllllllllllllllll Plaintiff - Appellee

                        v.

            Robert Allen Walters

   lllllllllllllllllllll Defendant - Appellant
      ___________________________

             No. 15-3542
     ___________________________

          United States of America

     lllllllllllllllllllll Plaintiff - Appellee

                        v.

            Robert Allen Walters

   lllllllllllllllllllll Defendant - Appellant
                   ____________

 Appeals from United States District Court
for the District of South Dakota - Sioux Falls
                ____________
                              Submitted: June 13, 2016
                                Filed:August 2, 2016
                                   [Unpublished]
                                   ____________

Before SMITH, MELLOY, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.

       The district court1 sentenced Robert Allen Walters to 24 months' imprisonment
for violating a condition of his release. Walters argues that the 24-month sentence is
substantively unreasonable and seeks to be resentenced. We affirm.

       In 2002, Walters was convicted of the unlawful transport of firearms, the
interstate transport of firearms by a felon, and fraud with identification documents.
He was sentenced to 46 months' imprisonment, followed by 3 years' supervised
release. While in prison, Walters pleaded guilty to mailing threatening
communications to a federal agent. He was sentenced to an additional 71 months'
imprisonment, followed by 3 years' supervised release.

       Walters was released from custody and began his term of supervised release on
November 14, 2014. On April 10, 2015, Walters violated a condition of his release
by failing to report to a probation office in South Dakota as directed. The government
petitioned to revoke his supervised release. Walters was eventually arrested in
Pennsylvania. He admitted to violating the terms of his release. Walters faced a
Guidelines range of 7 to 13 months' imprisonment on his 2002 convictions and 8 to
14 months' imprisonment on his conviction while in prison. The statutory maximum
term of imprisonment for his supervised-release violation was 24 months'

      1
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.

                                         -2-
imprisonment. At the revocation hearing, Walters's counsel argued that the 70 days
that Walters was confined between his arrest and the revocation hearing sufficiently
punished his violation. The district court recounted Walters's criminal history and
stated that it was taking into account the Guidelines and the factors set forth in 18
U.S.C. § 3553(a). The district court determined that imprisonment, not additional
supervised release, was appropriate. Consequently, the district court imposed the
maximum statutory revocation sentence of 24 months' imprisonment.

      Walters argues that his sentence is substantively unreasonable because it is
greater than necessary under the circumstances. Walters stresses that his employment
and lack of lawbreaking during his absence from supervision warrant a lesser
sentence. He also contends that his record on supervised release supports a lesser term
of imprisonment or some form of community confinement.

      We review a district court's sentence under a deferential abuse-of-discretion
standard. Gall v. United States, 552 U.S. 38, 51 (2007). Where, as here, a defendant
does not argue that the district court committed a procedural error, we "move directly
to review the substantive reasonableness of [the] sentence." United States v.
O'Connor, 567 F.3d 395, 397 (8th Cir. 2009) (citation omitted). "[I]t will be the
unusual case when we reverse a district court sentence—whether within, above, or
below the applicable Guidelines range—as substantively unreasonable." United
States v. Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (quotation and citation
omitted). A sentencing court abuses its discretion where

      1) [it] fails to consider a relevant factor that should have received
      significant weight; 2) [it] gives significant weight to an improper or
      irrelevant factor; or 3) [it] considers only the appropriate factors but in
      weighing them commits a clear error of judgment.

United States v. Farmer, 647 F.3d 1175, 1179 (8th Cir. 2011) (citation omitted).


                                         -3-
       Although the district court's reasoning is brief, it reflects consideration of the
relevant statutory factors. See Rita v. United States, 551 U.S. 338, 356 (2007)
(explaining that a sentencing judge need only "set forth enough to satisfy the
appellate court that he has considered the parties' arguments and has a reasoned basis
for exercising his own legal decisionmaking authority" (citation omitted)). The
district court was particularly concerned with Walters's criminal history and reviewed
it carefully with Walters. Moreover, the district court made the type of
defendant-specific determinations that are reserved to the district court. In its
discretion, the district court weighed Walters's employment and record on supervised
release differently than Walters's would have liked. Walters has not shown the court
abused its discretion. Accordingly, we affirm the judgment of the district court.
                          ______________________________




                                          -4-